
	
		I
		111th CONGRESS
		2d Session
		H. R. 4497
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Hastings of
			 Florida (for himself, Mrs.
			 Christensen, Mr. Grijalva,
			 Ms. Bordallo, and
			 Mr. Brown of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Natural Resources and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To expand the workforce of veterinarians specialized in
		  the care and conservation of wild animals and their ecosystems, and to develop
		  educational programs focused on wildlife and zoological veterinary
		  medicine.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as the Wildlife and Zoological Veterinary
			 Medicine Enhancement Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Implementing authority and cooperation between
				departments and agencies.
					Title I—Wildlife and zoological veterinary medicine workforce
				expansion
					Sec. 101. Grants to create positions for wildlife and
				zoological veterinarians.
					Sec. 102. Loan repayment program for veterinary students and
				veterinarians specializing in wildlife and zoological populations.
					Sec. 103. Scholarship program for veterinary students
				specializing in wildlife and zoological populations.
					Title II—Wildlife and zoological veterinary medicine educational
				development
					Sec. 201. Grants to accredited schools and colleges of
				veterinary medicine for curricula in wildlife and zoological veterinary
				medicine.
					Sec. 202. Grants to develop training programs in wildlife and
				zoological veterinary medicine.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Fish and wildlife are important natural
			 resources of the United States. They belong to all citizens, and are managed in
			 perpetuity by State and Federal conservation agencies, often with significant
			 assistance from universities, zoos, aquariums, and nonprofit and
			 non-governmental organizations.
			(2)Wildlife and zoological veterinarians are
			 the primary source of essential health care for wild animals in their natural
			 habitat and in captivity in facilities such as zoos, wildlife refuges, breeding
			 reserves, and aquariums.
			(3)According to the Department of the
			 Interior, wildlife disease expertise and resources are critical to protecting
			 both human and animal life.
			(4)Wildlife veterinarians have been actively
			 involved in preventing, detecting, and responding to such important exotic,
			 dangerous, and zoonotic diseases as anthrax, avian influenza, brucellosis,
			 tuberculosis, West Nile virus, SARS, chronic wasting disease, and foot and
			 mouth disease.
			(5)Globalization, climate change, and wildlife
			 habitat loss and alteration, along with a growing interface among humans,
			 livestock, and wildlife have increased the threat posed by emerging infectious
			 diseases to humans, domestic animals, and wildlife.
			(6)According to the February 2009 report by
			 the Government Accountability Office entitled Veterinarian Workforce:
			 Actions Are Needed to Ensure Sufficient Capacity for Protecting Public and
			 Animal Health, the Nation is facing a growing shortage of
			 veterinarians, and the Federal government may not have the necessary
			 veterinarian workforce to control pandemic and large-scale outbreaks of
			 disease.
			(7)There is a shortage of positions for
			 wildlife and zoological veterinarians at the State, Federal, nonprofit, and
			 university levels due to inadequate funding. According to the American
			 Veterinary Medical Association (AVMA), less than one percent of
			 AVMA members identify themselves as wildlife or zoological
			 veterinarians.
			(8)According to the AVMA, a growing number of
			 students enter veterinary schools with an interest in wildlife or zoological
			 veterinary medicine, but choose different fields of study and practice due to
			 the small number of positions available for wildlife and zoological
			 veterinarians upon graduation.
			(9)Veterinary students face large educational
			 debt upon graduation. According to the AVMA, graduating student loan debt
			 averaged $130,000 in 2009.
			(10)According to the American Association of
			 Wildlife Veterinarians (AAWV) and National Association of
			 Federal Veterinarians (NAFV), salaries for wildlife and
			 zoological veterinarians are relatively low compared to the average salaries of
			 veterinarians in companion animal medicine. Lower salaries, combined with high
			 educational debt and the small number of positions available in wildlife and
			 zoological veterinary medicine, discourage students from pursuing careers in
			 wildlife or zoological veterinary medicine.
			(11)According to the AAWV and NAFV, schools and
			 colleges of veterinary medicine lack both a comprehensive curriculum and
			 sufficient numbers of formal educational programs specializing in wildlife or
			 zoological veterinary medicine to adequately prepare graduates for a
			 competitive workplace.
			(12)Upon graduation from a school or college of
			 veterinary medicine, veterinarians often lack the credentials and sufficient
			 relevant professional experience to allow them to make significant
			 contributions to, or make them competitive for, the few positions available for
			 wildlife and zoological veterinarians.
			(13)According to the AVMA, while some training
			 opportunities exist for aspiring wildlife and zoological veterinarians, such
			 opportunities are not available each year, pay low salaries or stipends, and
			 are highly competitive.
			3.PurposesThe purposes of this Act are—
			(1)to create new funded positions for wildlife
			 and zoological veterinarians;
			(2)to limit the amount of educational debt for
			 veterinary medicine students while providing incentives to study and practice
			 wildlife or zoological veterinary medicine;
			(3)to help schools and colleges of veterinary
			 medicine develop pilot curricula specializing in wildlife and zoological
			 veterinary medicine; and
			(4)to expand the number of training programs
			 in wildlife or zoological veterinary medicine for veterinary students.
			4.DefinitionsFor purposes of this Act, the following
			 definitions apply:
			(1)AAWVThe
			 term AAWV means the American Association of Wildlife
			 Veterinarians.
			(2)Accredited
			 school or college of veterinary medicineThe term accredited school or college
			 of veterinary medicine means an institution of higher education (as
			 defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001))
			 that provides an educational program for which the institution awards a
			 doctoral degree in veterinary medicine.
			(3)AVMAThe
			 term AVMA means the American Veterinary Medical
			 Association.
			(4)Doctoral degree
			 in veterinary medicineThe term doctoral degree in
			 veterinary medicine means a doctor of veterinary medicine or veterinary
			 medical doctor from an accredited school or college of veterinary
			 medicine.
			(5)Graduate degree
			 in veterinary medicineThe term graduate degree in
			 veterinary medicine means a master’s degree or Ph.D. in veterinary
			 medicine from an accredited school or college of veterinary medicine.
			(6)NAFVThe
			 term NAFV means the National Association of Federal
			 Veterinarians.
			(7)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(8)State or
			 TerritoryThe term State or Territory means each of
			 the several States, the District of Columbia, the Commonwealth of Puerto Rico,
			 Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of
			 the Northern Mariana Islands.
			(9)Veterinary
			 medicineThe term veterinary medicine means all
			 branches of, and specialties included within, the practice of veterinary
			 medicine, including—
				(A)the diagnosis,
			 treatment, correction, change, alleviation, prevention, management of, or
			 research on animal disease, illness, pain, deformity, defect, injury, or other
			 physical, dental, or mental conditions; and
				(B)the management of
			 ecosystems on which wildlife and zoological populations depend.
				(10)WildlifeThe term wildlife means any
			 member of the animal kingdom and includes mammals, fish, birds, amphibians,
			 reptiles, mollusks, or arthropods. Such term does not include plant or plant
			 matter or any other member of another kingdom.
			(11)Wildlife or
			 veterinary institutionThe term wildlife or veterinary
			 institution means—
				(A)any agency or
			 department of a State or Territory or of the Federal government that employs
			 wildlife or zoological veterinarians, including a wildlife conservation or
			 natural resource management agency;
				(B)a nonprofit
			 wildlife conservation organization;
				(C)a zoo or aquarium
			 accredited by the Association of Zoos and Aquariums
			 (AZA);
				(D)an accredited
			 school or college of veterinary medicine;
				(E)a public or
			 nonprofit department of comparative medicine, department of comparative
			 medicine, department of veterinary science, school of public health, or school
			 of medicine that is accredited by a nationally recognized accrediting agency or
			 association recognized by the Secretary of Education;
				(F)a State or
			 Territory, national, allied, or regional veterinary organization or specialty
			 board recognized by the American Veterinary Medical Association; or
				(G)a university
			 research foundation or veterinary medical foundation.
				(12)Wildlife or
			 zoological veterinarianThe term wildlife or zoological
			 veterinarian means an individual who has received a doctoral degree in
			 veterinary medicine from an accredited school or college of veterinary medicine
			 and practices veterinary medicine as applied to wildlife populations—
				(A)in their natural
			 habitat; or
				(B)in captivity in
			 conservation centers including zoos, aquariums, wildlife refuges, and breeding
			 reserves.
				5.Implementing authority
			 and cooperation between departments and agenciesThe Secretary of the Interior, acting, as
			 the Secretary determines appropriate, through the Director of the National
			 Wildlife Health Center of the United States Geological Survey, or through other
			 heads of agencies within the Department of the Interior, shall carry out this
			 Act. The Secretary shall cooperate with the heads of other executive
			 departments and agencies, including the Secretary of Agriculture, the Secretary
			 of Health and Human Services, the Secretary of Labor, and the Secretary of
			 Education, as appropriate to carry out this Act.
		IWildlife and
			 zoological veterinary medicine workforce expansion
			101.Grants to
			 create positions for wildlife and zoological veterinarians
				(a)In
			 generalTo create additional
			 clinical and research positions for wildlife and zoological veterinarians, the
			 Secretary may award grants to wildlife or veterinary institutions that submit
			 to the Secretary a proposal designed to create such positions. A
			 proposal—
					(1)shall be submitted
			 at such time, and in such form and manner, as the Secretary may require;
			 and
					(2)shall contain such
			 information as the Secretary may require, including a description of—
						(A)each such
			 position;
						(B)the need of the
			 wildlife or veterinary institution for each such position;
						(C)how each such position will advance the
			 conservation and management of wildlife or zoological populations; and
						(D)how the wildlife or veterinary institution
			 will use funds awarded under a grant.
						(b)AwardThe
			 Secretary shall establish procedures to ensure that, under this section,
			 proposals are rigorously reviewed and grants are competitively awarded based on
			 such considerations as the Secretary may determine necessary. Such
			 considerations shall include—
					(1)the ability of a
			 wildlife or veterinary institution to describe and justify the need for each
			 position in its proposal under subsection (a)(2); and
					(2)the ability of the
			 wildlife or veterinary institution to create such positions.
					(c)PreferenceIn
			 awarding a grant under this section, the Secretary shall give preference to
			 wildlife or veterinary institutions that will create positions in areas of
			 need, including—
					(1)wildlife disease
			 research;
					(2)disease
			 surveillance;
					(3)wildlife disease
			 training;
					(4)ecology and
			 wildlife population management; and
					(5)conservation and
			 management of the health of endangered, threatened, and sensitive
			 species.
					(d)Amount of
			 grantThe amount of a grant made to a wildlife or veterinary
			 institution under this section shall be determined by the Secretary, taking
			 into account such factors as the Secretary may consider appropriate,
			 including—
					(1)the contents of
			 the proposal submitted by the wildlife or veterinary institution under
			 subsection (a); and
					(2)the number of
			 grants available to all wildlife or veterinary institutions.
					(e)Use of
			 fundsAmounts received under
			 a grant under this section shall only be used by a wildlife or veterinary
			 institution for purposes determined by the Secretary to be appropriate to
			 create and support positions created under the proposal submitted by the
			 wildlife or veterinary institution under subsection (a), including the payment
			 of—
					(1)salaries for such
			 positions; and
					(2)costs associated
			 with the acquisition of material and equipment necessary for the creation of
			 the additional positions.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for fiscal year 2010, and such sums as may be necessary for each subsequent
			 fiscal year, for grants under this section. Amounts appropriated under this
			 subsection are authorized to remain available until expended.
				102.Loan repayment
			 program for veterinary students and veterinarians specializing in wildlife and
			 zoological populations
				(a)In
			 generalTo expand the
			 workforce of wildlife and zoological veterinarians, the Secretary shall
			 establish a program, to be known as the Wildlife and Zoological
			 Veterinary Workforce Loan Repayment Program to enter into agreements
			 with eligible individuals to make payments on their behalf for repayment of
			 their educational loans.
				(b)Eligible
			 individualFor purposes of this section, an individual shall be
			 treated as an eligible individual if the individual—
					(1)is a United States
			 citizen, national, or lawful permanent resident;
					(2)either—
						(A)has received, not
			 before the date that is 10 years prior to the date on which the individual
			 submits an application under paragraph (3)—
							(i)a doctoral degree
			 in veterinary medicine; or
							(ii)a graduate degree in veterinary medicine,
			 providing that the individual received such degree after receiving a doctoral
			 degree in veterinary medicine;
							that has
			 been approved by the Secretary for purposes of this section; or(B)is enrolled in an
			 accredited school or college of veterinary medicine in a full-time or part-time
			 program that—
							(i)leads to—
								(I)a doctoral degree
			 in veterinary medicine; or
								(II)a graduate degree
			 in veterinary medicine, providing that the individual has received a doctoral
			 degree in veterinary medicine; and
								(ii)has
			 been approved by the Secretary for purposes of this section; and
							(3)has prepared and
			 submitted to the Secretary an application at such time and in such form and
			 manner as is specified by the Secretary.
					(c)Agreement
					(1)In
			 generalNo payment shall be
			 made on behalf of an eligible individual under the Wildlife and Zoological
			 Veterinary Workforce Loan Repayment Program unless the eligible individual has
			 entered into an agreement with the Secretary under this subsection.
					(2)ContentsAn agreement under this subsection shall
			 contain—
						(A)an agreement by the Secretary to make
			 payments under subsection (e); and
						(B)an agreement by the eligible
			 individual—
							(i)to serve for a period of no fewer than 4
			 consecutive years at a wildlife or veterinary institution as—
								(I)a
			 full-time wildlife or zoological veterinarian; or
								(II)with the approval
			 of the Secretary, a part-time wildlife or zoological veterinarian, if no
			 full-time positions are available; and
								(ii)to complete the
			 service in clause (i) not later than 10 years after the later of the date on
			 which the eligible individual—
								(I)receives a
			 doctoral or graduate degree in veterinary medicine under subsection (b)(2);
			 and
								(II)enters into the
			 agreement under subsection (a).
								(d)PreferenceIn making payments under this section, the
			 Secretary shall give preference to an eligible individual who—
					(1)holds or is
			 pursuing a doctoral or graduate degree in veterinary medicine with a specialty
			 in wildlife or zoological veterinary medicine; or
					(2)is currently
			 practicing wildlife or zoological veterinary medicine.
					(e)Payments
					(1)In
			 generalPayments on behalf of
			 an eligible individual under this section shall include payment of the
			 principal and interest on the government loans of the eligible individual, to
			 the extent that the loans cover such expenses as are determined by the
			 Secretary to be associated with obtaining a doctoral or graduate degree in
			 veterinary medicine under subsection (b)(2), including—
						(A)tuition
			 expenses;
						(B)reasonable living
			 expenses; and
						(C)all other
			 reasonable educational expenses incurred by the grantee, including fees,
			 laboratory expenses, and expenses for books and equipment.
						(2)Amount
						(A)In
			 generalSubject to the limitations in subparagraph (B), the
			 Secretary shall develop regulations to determine the amounts of payments for
			 each eligible individual under this section, considering factors
			 including—
							(i)the
			 degree held or pursued by the eligible individual;
							(ii)the
			 training programs in which the eligible individual has participated;
							(iii)the total loan
			 balance paid by the eligible individual;
							(iv)the
			 extent to which such determination affects the ability of the Secretary to
			 maximize the number of agreements that can be provided under this section from
			 the amounts appropriated for such agreements; and
							(v)the
			 extent to which such determination provides an incentive to serve as a wildlife
			 or zoological veterinarian.
							(B)LimitationsPayments
			 on behalf of an eligible individual under this section shall not exceed, for
			 each year of service under subsection (c)(2)(B)(i)—
							(i)$35,000 in
			 aggregate; or
							(ii)if
			 the total loans of the eligible individual are less than $140,000, an amount
			 that does not exceed an amount that is two-thirds of the eligible loan
			 balance.
							(3)Payment
			 scheduleThe Secretary may enter into an agreement with the
			 holder of any loan for which payments are made to establish a schedule for
			 making payments under this subsection.
					(4)Exemption from
			 Federal income taxNo amount awarded under this subsection shall
			 be includible in income for purposes of chapter 1 of the Internal Revenue Code
			 of 1986.
					(f)Breach of
			 agreement
					(1)In
			 generalSubject to paragraphs
			 (2) and (3), in the case of any agreement entered into under subsection (a), an
			 eligible individual shall be liable to the Federal government for an amount, as
			 determined by the Secretary, not to exceed the total amount of any payments
			 made by the Secretary on behalf of the eligible individual under this section,
			 and for interest on such amount at the maximum legal prevailing rate, as
			 determined by the Treasurer of the United States, if the eligible individual
			 fails to meet a term of the agreement in subsection (c)(2)(B).
					(2)DeathAny
			 obligation of an eligible individual under the Wildlife and Zoological
			 Veterinary Workforce Loan Repayment Program for service or payment of damages
			 shall be cancelled upon the death of the eligible individual.
					(3)Waiver or
			 suspension of liabilityThe Secretary shall provide for the
			 partial or total waiver or suspension of liability under paragraph (1), or of
			 an obligation under subsection (c)(2), if—
						(A)compliance by the
			 eligible individual with the agreement is impossible or would cause extreme
			 hardship to the eligible individual; or
						(B)enforcement of the
			 agreement with respect to the eligible individual would be
			 unconscionable.
						(4)Date certain for
			 recoveryAny amount that the Federal government is entitled to
			 recover under paragraph (1) shall be paid to the United States not later than 3
			 years after the date on which the United States becomes so entitled.
					(5)AvailabilityAmounts
			 recovered under paragraph (1) shall be available to the Secretary for making
			 payments under this section and shall remain available for such purpose until
			 expended.
					(6)RegulationsPrior to implementation of the Wildlife and
			 Zoological Veterinary Workforce Loan Repayment Program, the Secretary shall
			 establish, by regulation, procedures for determining the amount of the
			 repayment required under paragraph (1).
					(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2010 through 2014.
				103.Scholarship
			 program for veterinary students specializing in wildlife and zoological
			 populations
				(a)In
			 generalTo expand the
			 workforce of wildlife and zoological veterinarians, the Secretary shall
			 establish and carry out a program, to be known as the Wildlife and
			 Zoological Veterinary Workforce Scholarship Program, under which the
			 Secretary shall enter into agreements with eligible students to award such
			 eligible students scholarships for serving as wildlife or zoological
			 veterinarians at wildlife or veterinary institutions upon graduation from an
			 accredited school or college of veterinary medicine.
				(b)Eligible
			 studentFor purposes of this section, an individual shall be
			 treated as an eligible student if the individual—
					(1)is a United States
			 citizen, national, or a lawful permanent resident;
					(2)is enrolled
			 full-time, or has been accepted for full-time enrollment, at an accredited
			 school or college of veterinary medicine;
					(3)enrolls or plans
			 to enroll, at the accredited school or college of veterinary medicine in
			 paragraph (2), in a course of study or program that specializes or offers
			 courses in wildlife and zoological veterinary medicine, or any other course of
			 study or program that has been approved by the Secretary for the purposes of
			 this section; and
					(4)has submitted to
			 the Secretary an application, and a written contract under subsection (d), at
			 such time and in such form and manner as is specified by the Secretary.
					(c)Award
					(1)In
			 generalNo scholarship shall
			 be awarded to an eligible student under the Wildlife and Zoological Veterinary
			 Workforce Program until the Secretary has accepted the application and written
			 contract submitted by the eligible student under subsection (b)(4).
					(2)NoticeThe
			 Secretary shall provide prompt written notice to an individual upon the
			 acceptance by the Secretary, under paragraph (1), of a written contract.
					(d)Written
			 contractA written contract between the Secretary and an eligible
			 student under this subsection shall contain—
					(1)an agreement by
			 the Secretary to provide the eligible student with a scholarship for each year
			 of the course of study or program described in subsection (b)(3), for a period
			 of no more than 4 years;
					(2)an agreement by
			 the eligible student to—
						(A)accept the
			 scholarship;
						(B)maintain
			 enrollment in the approved course of study or program described in subsection
			 (b)(3) until the individual completes the course of study or program;
						(C)maintain, over the
			 course of the course of study or program described in subsection (b)(3), such
			 level of academic standing as is determined by the accredited school or college
			 of veterinary medicine, under regulations prescribed by the Secretary, to be
			 acceptable;
						(D)commence service
			 at a wildlife or veterinary institution no later than 4 years after the date
			 the eligible student graduates from the accredited school or college of
			 veterinary medicine; and
						(E)serve at the
			 wildlife or veterinary institution in subparagraph (D) for a period of no fewer
			 than 4 consecutive years as—
							(i)a
			 full-time wildlife or zoological veterinarian; or
							(ii)with the approval
			 of the Secretary, a part-time wildlife or zoological veterinarian, if no
			 full-time positions are available;
							(3)a
			 provision that any financial obligation of the United States arising out of a
			 contract entered into under this section and any obligation of the individual
			 which is conditioned thereon, is contingent upon funds being appropriated for
			 scholarships under this section;
					(4)a
			 statement of the damages to which the United States shall be entitled, under
			 subsection (i), for a breach of contract; and
					(5)such other
			 statements of the rights and liabilities of the Secretary and of the individual
			 as are not inconsistent with the provisions of this title.
					(e)Amount of
			 scholarshipWith respect to
			 an eligible student:
					(1)In
			 generalSubject to the limitation in paragraph (2), in
			 determining the amount of a scholarship, the Secretary shall consider factors
			 including—
						(A)the degree that
			 the eligible student is pursuing or plans to pursue;
						(B)educational
			 costs;
						(C)the financial need
			 of the eligible student;
						(D)the extent to
			 which such determination affects the ability of the Secretary to maximize the
			 number of scholarships that can be provided under this section from the amounts
			 appropriated for such scholarships; and
						(E)the extent to
			 which such determination provides an incentive to serve as a wildlife or
			 zoological veterinarian.
						(2)LimitationThe
			 amount of a scholarship shall not exceed $35,000 for any school year.
					(f)Use of
			 fundsAmounts received under a scholarship under this section
			 shall be used to cover such expenses, with respect to an eligible student, as
			 are determined by the Secretary to be appropriate, including—
					(1)tuition
			 expenses;
					(2)reasonable living
			 expenses; and
					(3)all other
			 reasonable educational expenses incurred by the eligible student, including
			 fees, laboratory expenses, and expenses for books and equipment.
					(g)Payments to
			 educational institutionUnder
			 the Wildlife and Zoological Veterinary Workforce Scholarship Program, the
			 Secretary may contract with the accredited school or college of veterinary
			 medicine in which an eligible student is enrolled or has been accepted for
			 enrollment to make payments for tuition, reasonable living expenses, and other
			 reasonable educational expenses under subsection (f).
				(h)Exemption from
			 Federal income taxNo amount awarded under subsection (e) or
			 payment made under subsection (g) shall be includible in income for purposes of
			 chapter 1 of the Internal Revenue Code of 1986.
				(i)Breach of
			 contract
					(1)LiabilitySubject to paragraphs (2) and (3), an
			 eligible student who has entered into a written contract with the Secretary
			 under this section shall be liable to the United States for the following
			 amounts:
						(A)Failure to
			 complete course of study or programThe eligible student shall be
			 liable for the total amount that has been paid to the eligible student under
			 this section, and for interest on such amount at the maximum legal prevailing
			 rate, as determined by the Treasurer of the United States, if, under the course
			 of study or program under subsection (b)(2), the eligible student—
							(i)fails to maintain
			 an acceptable level of academic standing under subsection (d)(2)(C);
							(ii)is
			 dismissed from the accredited school or college of veterinary medicine for
			 disciplinary reasons; or
							(iii)voluntarily
			 ceases to participate in the course of study or program before completion of
			 the course of study or program.
							(B)Failure to
			 complete service obligationThe eligible student shall be liable
			 for an amount, as determined by the Secretary, not to exceed the total amount
			 that has been awarded to the eligible student under this section, and for
			 interest on such amount at the maximum legal prevailing rate, as determined by
			 the Treasurer of the United States, if the eligible student fails to begin or
			 complete the service obligation under subsection (d)(2)(D).
						(2)DeathAny
			 obligation of an eligible student under the Wildlife and Zoological Veterinary
			 Workforce Scholarship Program for service or payment of damages shall be
			 cancelled upon the death of the eligible student.
					(3)Waiver or
			 suspension of liabilityThe Secretary shall provide for the
			 partial or total waiver or suspension of liability under paragraph (1), or of
			 an obligation under subsection (d)(2), if—
						(A)compliance by the
			 eligible student with the written contract is impossible or would cause extreme
			 hardship to the eligible student; or
						(B)enforcement of the
			 written contract with respect to the eligible student would be
			 unconscionable.
						(4)Date certain for
			 recoveryAny amount that the Federal government is entitled to
			 recover under paragraph (1) shall be paid to the United States not later than 3
			 years after the date the United States becomes so entitled.
					(5)AvailabilityAmounts
			 recovered under paragraph (1) shall be available to the Secretary for making
			 loan repayments under this section and shall remain available for such purpose
			 until expended.
					(6)RegulationsPrior to implementation of the Wildlife and
			 Zoological Veterinary Workforce Scholarship Program, the Secretary shall
			 establish, by regulation, procedures for determining the amount of the
			 repayment required under paragraph (1).
					(j)Authorization of
			 appropriationsThere is authorized to be appropriated $3,000,000
			 for each of fiscal years 2010 through 2014 to carry out this section.
				IIWildlife and
			 zoological veterinary medicine educational development
			201.Grants to
			 accredited schools and colleges of veterinary medicine for curricula in
			 wildlife and zoological veterinary medicine
				(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall establish a pilot program to award
			 grants to accredited schools and colleges of veterinary medicine to develop new
			 or existing curricula that specialize in wildlife or zoological veterinary
			 medicine, to be available to veterinary students in the final years of a
			 program for which the accredited schools or colleges of veterinary medicine
			 award a doctoral degree in veterinary medicine.
				(b)EligibilityTo
			 be eligible for a grant under this section, an accredited school or college of
			 veterinary medicine shall submit to the Secretary a proposal—
					(1)at such time and
			 in such form and manner as the Secretary may require; and
					(2)containing such
			 information as the Secretary may require, including a description of—
						(A)the proposed
			 curriculum in wildlife or zoological veterinary medicine under subsection (a);
			 and
						(B)how the accredited
			 school or college of veterinary medicine will use funds provided under the
			 grant.
						(c)AwardThe
			 Secretary shall establish procedures to ensure that proposals are rigorously
			 reviewed and that grants are competitively awarded.
				(d)AmountThe
			 Secretary shall determine the amount of a grant awarded to an accredited school
			 or college of veterinary medicine under this section, taking into account such
			 factors as the Secretary considers appropriate, including—
					(1)the contents of
			 the proposal submitted by the eligible accredited school or college of
			 veterinary medicine under subsection (b); and
					(2)the number of
			 grants available to all accredited schools or colleges of veterinary
			 medicine.
					(e)Use of grant
			 fundsAmounts received under
			 a grant under this section shall be used to pay expenses related to the
			 curriculum described in subsection (b)(2)(A) that are determined by the
			 Secretary to be appropriate, including the expense of—
					(1)developing the
			 curriculum;
					(2)paying for the
			 costs associated with the development of the curriculum, including faculty
			 salaries and the costs of acquisition of material and equipment; and
					(3)providing the
			 curriculum.
					(f)Reports
					(1)GranteesAt the end of each calendar year, each
			 school that has received a grant under this section for such year shall submit
			 to the Secretary a report, in such form and manner and containing such
			 information as the Secretary may require, on the effectiveness of the
			 curriculum developed by the school.
					(2)SecretaryNot
			 later than 6 months after completion of the pilot program established under
			 subsection (a), the Secretary shall evaluate the curriculum developed by each
			 school that has received a grant under this section and submit to Congress a
			 report on the pilot program—
						(A)in such form and
			 manner as Congress may require; and
						(B)containing such
			 information as Congress may require, including—
							(i)the
			 names of the accredited schools and colleges of veterinary medicine that
			 received a grant under this section;
							(ii)the
			 number of students enrolled in each curriculum developed with grant
			 funds;
							(iii)a
			 description of each curriculum developed with grant funds;
							(iv)an
			 assessment of the effectiveness of the pilot program; and
							(v)the
			 recommendations of the Secretary regarding the extension or expansion of the
			 pilot program.
							(g)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for fiscal year 2010, and such sums as may be necessary for each subsequent
			 fiscal year, for grants under this section. Amounts appropriated under this
			 subsection are authorized to remain available until expended.
				202.Grants to
			 develop training programs in wildlife and zoological veterinary
			 medicine
				(a)In
			 generalThe Secretary shall
			 award competitive grants to eligible wildlife or veterinary institutions to
			 establish or expand, for traineeship candidates, training programs in
			 veterinary medicine for wildlife or zoological populations referred to in
			 subsection (e).
				(b)Eligible
			 wildlife or veterinary institutionTo be eligible for a grant under this
			 section, a wildlife or veterinary institution shall submit to the Secretary a
			 proposal designed to create or expand one or more training programs for
			 traineeship candidates. The proposal—
					(1)shall be submitted
			 at such time and in such form and manner as the Secretary may require;
			 and
					(2)shall contain such
			 information as the Secretary may require, including a description of—
						(A)each training
			 program to be created or expanded;
						(B)the skills to be
			 imparted by each training program;
						(C)how the wildlife
			 or veterinary institution will use the funds provided under a grant; and
						(D)how each training
			 program will help a trainee advance conservation and management goals for
			 wildlife or zoological animal populations.
						(c)Consideration of
			 proposals
					(1)PreferenceIn awarding a grant under this section, the
			 Secretary shall give preference to an eligible wildlife or veterinary
			 institution offering a training program—
						(A)at rotating sites,
			 particularly in the case of a residency program under subsection (e)(5);
			 and
						(B)under which
			 trainees conduct research and teach veterinary students.
						(2)ProceduresThe
			 Secretary shall establish procedures to ensure that proposals are rigorously
			 reviewed and that grants are competitively awarded.
					(d)Traineeship
			 candidateFor purposes of this section, an individual shall be
			 treated as a traineeship candidate if the individual—
					(1)is a citizen of
			 the United States, a national, or a lawful permanent resident;
					(2)expresses a profound interest in wildlife
			 or zoological veterinary medicine and a commitment to becoming a wildlife or
			 zoological veterinarian; and
					(3)has submitted to a
			 wildlife or veterinary institution offering a training program under subsection
			 (a) an application for the training program containing such information as may
			 be required by the wildlife or veterinary institution.
					(e)Types of
			 training program
					(1)In
			 generalA training program referred to in this subsection
			 is—
						(A)an externship
			 program under paragraph (2);
						(B)an internship
			 program under paragraph (3);
						(C)a fellowship
			 program under paragraph (4); or
						(D)a residency
			 program under paragraph (5).
						(2)Externship
			 program
						(A)In
			 generalUnder an externship program, a trainee shall be exposed
			 to all facets of veterinary medicine applied to wildlife or zoological
			 populations.
						(B)EligibilityExternships
			 shall be awarded to traineeship candidates who are—
							(i)enrolled in a
			 program at an accredited school or college of veterinary medicine leading to a
			 doctoral degree in veterinary medicine; and
							(ii)in
			 their final 2 years of study.
							(C)DurationAn
			 externship shall be for a period of no fewer than three weeks and no more than
			 16 weeks.
						(3)Internship
			 program
						(A)In
			 generalUnder an internship program, a trainee shall be provided
			 with broad, well-balanced exposure to wildlife or zoological veterinary
			 medicine.
						(B)EligibilityInternships
			 shall be awarded to traineeship candidates who hold a doctoral degree in
			 veterinary medicine.
						(C)DurationAn
			 internship shall be for a period of 1 year.
						(4)Fellowship
			 program
						(A)In
			 generalUnder a fellowship program, a trainee shall be provided
			 with training in one specific area of wildlife or zoological veterinary
			 medicine.
						(B)EligibilityFellowships
			 shall be awarded to traineeship candidates who hold a doctoral degree in
			 veterinary medicine.
						(C)DurationA
			 fellowship program shall be for a period of 1 through 3 years.
						(5)Residency
			 program
						(A)In
			 generalUnder a residency program, a trainee shall be provided
			 with training to develop specialized clinical competency with wildlife and
			 zoological populations. Such program may assist residents in becoming wildlife
			 or zoological veterinarians certified by the American College of Zoological
			 Medicine (ACZM) or American College of Veterinary Pathologists
			 (ACVP).
						(B)EligibilityResidency programs shall be awarded to
			 traineeship candidates who hold a doctoral degree in veterinary
			 medicine.
						(C)DurationA
			 residency program shall be for a period of no fewer than 2 years.
						(f)Financial
			 assistance under training programUnder a training program, a trainee shall,
			 for the duration of the training program, be provided with—
					(1)a stipend, in an amount based on criteria
			 to be determined by the wildlife or veterinary institution, including—
						(A)the type and
			 length of the training program;
						(B)the
			 responsibilities assigned to the trainee as part of the training
			 program;
						(C)the academic level
			 or degree held by the trainee; and
						(D)the relevant
			 experience of the trainee; and
						(2)such other financial assistance as the
			 wildlife or veterinary institution determines necessary and is approved by the
			 Secretary.
					(g)Approval of
			 placement under training program
					(1)In
			 generalNo traineeship candidate shall be placed in a training
			 program without the approval of the Secretary.
					(2)NoticeA
			 traineeship candidate shall be informed of placement in a training program upon
			 approval by the Secretary.
					(h)Amount of
			 grantThe Secretary shall determine the amount of a grant awarded
			 under this section for a training program, taking into account such factors as
			 the Secretary considers appropriate, including—
					(1)the type of
			 training that the wildlife or veterinary institution desires to create or
			 expand;
					(2)the contents of
			 the proposal submitted by the wildlife or veterinary institution under
			 subsection (b); and
					(3)the number of
			 grants available to all wildlife or veterinary institutions.
					(i)Use of grant
			 fundsUnder this section,
			 amounts received under a grant shall be applied to such costs as the Secretary
			 considers appropriate for the planning, development, and operation of the
			 training program, including the costs associated with—
					(1)the development of
			 the curriculum to be used in the program;
					(2)practicum
			 experiences;
					(3)the acquisition of
			 new equipment; and
					(4)the stipend and
			 other financial assistance provided to the trainee under subsection (f).
					(j)Authorization of
			 appropriationsThere is authorized to be appropriated for grants
			 under this section $25,000,000 for fiscal year 2010 and such sums as may be
			 necessary for each subsequent fiscal year. Amounts appropriated pursuant to the
			 authorization under this subsection shall remain available until
			 expended.
				
